Case: 09-11186     Document: 00511219192          Page: 1    Date Filed: 08/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 30, 2010
                                     No. 09-11186
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHARLES GLEN LESTER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:09-CR-33-1


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Charles Glen Lester pleaded guilty conditionally to possession with intent
to distribute methamphetamine and possession of firearms in furtherance of a
drug trafficking crime in violation of 21 U.S.C. § 841, and 18 U.S.C. § 924. He
now appeals the district court’s denial of his motion to suppress evidence.
Finding no error, we affirm.
        On appeal, Lester argues that the district court erred in applying the good-
faith exception to deny his motion to suppress.                Lester contends that the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11186    Document: 00511219192 Page: 2         Date Filed: 08/30/2010
                                 No. 09-11186

exception should not have applied because Officer Rodney Smith omitted from
the affidavit information about the confidential informant’s (CI) drug use and
criminal history, and that the magistrate judge would not have found probable
cause had the information been included. Lester also argues that the good faith
exception is inapplicable because the affidavit was “bare bones.”
      We review the district court’s factual findings for clear error, and its legal
conclusions de novo. United States v. Cherna, 184 F.3d 403, 406 (5th Cir. 1999)
We employ a two-step analysis when reviewing the denial of a motion to
suppress evidence discovered pursuant to a search warrant. Id. at 407. We look
first to whether the good-faith exception to the exclusionary rule applies, and if
not, we then determine whether the issuing magistrate had a substantial basis
for finding probable cause. Id. The good-faith exception does not apply if the
issuing judge was misled by information in an affidavit that the affiant knew
was false or would have known was false except for his reckless disregard of the
truth, or if the underlying affidavit is “bare bones,” i.e., so lacking in indicia of
probable cause as to render official belief in its existence entirely unreasonable.
United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006) (internal quotation
marks omitted).
      We are satisfied that the good-faith exception applies.         The affidavit
contained specific information from the CI indicating that he had been in
Lester’s apartment within the past 48 hours and had seen Lester possess an off-
white substance, which Lester purported to be methamphetamine and the CI
believed to be methamphetamine. The affidavit also stated that the CI had
previously provided information about drug-related criminal activity that had
always proven correct and that led to three arrests. The affiant explained that
he did not believe that the omitted information was relevant to probable cause
and was concerned it could identify the CI. On these facts, we find no error in
the determination that probable cause would not have been destroyed if
information about the CI’s drug use and criminal history had been included in

                                         2
   Case: 09-11186    Document: 00511219192 Page: 3       Date Filed: 08/30/2010
                                 No. 09-11186

the affidavit, and that the affiant did not intentionally omit the information to
mislead the magistrate judge. See Mays, 466 F.3d at 343. In addition, the
affidavit contained sufficient indicia of reliability warranting reliance by a
reasonable officer; it was not “bare bones.” See United States v. Satterwhite, 980
F.2d 317, 320 (5th Cir. 1992).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                        3